Citation Nr: 1104948	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert A. Embree, Accredited 
Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1968 until February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, 
Montana.

In June 2010, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  A copy of the transcript is 
associated with the claims folder.  The record was held open 
pending the submission of additional evidence; an oral waiver of 
this evidence was given and recorded in the transcript.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest during 
service, and an organic disease of the nervous system was not 
manifest within one year of separation.  

2.  Current bilateral hearing loss disability is not attributable 
to service.

3.  Tinnitus was not manifest during service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the nervous 
system be presumed to have been incurred therein.  38 U.S.C.A §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2009 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Moreover, in a June 2010 hearing 
before the undersigned, the issues on appeal were clarified and 
potentially relevant additional evidence that the appellant may 
submit in support of their claim was identified.  Furthermore, a 
60 day hold was placed on the Veteran's file in order to allow 
for him to submit addition evidence into the record.  These 
actions by the undersigned supplement VA's compliance with the 
VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 
3.103.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records and service personnel records 
have been obtained, as have records of private and VA evaluation.  
Furthermore, the Veteran was afforded a VA examination in June 
2009, during which the examiner was provided the Veteran's claims 
file for review, took down the Veteran's history, considered the 
lay evidence presented, laid a factual foundation for the 
conclusions reached, and reached conclusions based on the 
examination that are consistent with the record.  The Board notes 
that it is "entitled to assume the competence of a VA 
examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See 
also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination 
of the appellant is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a June 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal and Factual Background

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for an organic disease of the nervous system, 
including sensorineural hearing loss, may be presumed if it 
became manifest to a degree of 10 percent disabling [during the 
Veteran's first year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during the 
Veteran's service, or by evidence that a presumption period 
applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veteran has stated that both hearing loss and tinnitus began 
during training as a result of exposure to arms fire.  As an 
initial matter, the Board notes that the Veteran has not alleged 
that the claimed disabilities were incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application.

Before proceeding, the Board observes that certain audiometric 
data contained within the Veteran's service treatment records 
indicates that it was recorded in American Standards Association 
(ASA) units while other data was recorded in International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI) units.  Where applicable in the forgoing 
discussion, ASA units appear to the right and in parentheses, 
while ISO-ANSI units will appeal to the left.

Service treatment records reflect that on induction examination 
in February 1968, his ears and ear drums were normal.  On 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
30(15)
10(0)
5(-5)
5(-5)
5(0)
45(35)
LEFT
30(15)
15(5)
5(5)
5(5)
0(5)
65(55)

On "Class 1A Flight" examination in July 1970, the ears and 
ears drums were normal.  In his report of medical history, the 
Veteran affirmatively denied ear trouble, running ear, and 
hearing loss.  Audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
0
0
0
LEFT
0
0
0
0



On separation examination in January 1971, the ears and ears 
drums were normal, and the Veteran affirmatively denied ear 
trouble, running ear, and hearing loss.  Audiological evaluation 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
0
0
0
LEFT
0
0
0
0

The remaining service treatment records do not show complaints or 
treatment referable to the ears, hearing loss, or tinnitus.

Following separation from active service in February 1971, the 
Veteran underwent an evaluation by a private audiologist in April 
2009.  At that time, pure tone thresholds, in decibels, were as 
follows:





HERZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
10
15
25
30
40
70
75
80
LEFT
10
10
20
25
30
65
75
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
evaluator reported that during service the Veteran had been 
exposed to excessive noise levels including from machine gun 
training and hand grenades.  He also noted limited occupational 
noise exposure since separating form active service.  Otoscopic 
examination revealed clear ear canals bilaterally, and 
tympanometry testing indicated type A tympanograms with normal 
ear canal volumes.  Audiometry was interpreted as showing mild 
progressing to severe sensorineural hearing loss extending from 
1000 Hz through 8000 Hz bilaterally.  Based on his diagnostic 
testing, the audiologist found that hearing loss and tinnitus 
were directly related to the Veteran's military service.



On VA examination in June 2009, audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:





HERZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
10
10
25
25
35
65
75
70
LEFT
5
5
15
15
20
60
80
85

Speech audiometry using the Maryland CNC Test revealed speech 
recognition ability of 94 percent bilaterally.  The examiner 
stated that the Veteran reported military noise exposure from 
artillery blasts and small arms fire, but denied significant 
post-service exposures.  Audiometric data indicated moderate 
sensorineural hearing loss in the higher frequencies bilaterally.  
The examiner concluded that, based on in-service audiometric 
findings at entry and separation, it was less likely as not that 
his current hearing loss disability was related to his military 
service.  Furthermore, in the absence of significant hearing loss 
in service, tinnitus was determined to also be less than likely 
related to service.

In December 2009, a VA examiner reviewed the Veteran's claims 
file and concluded that neither tinnitus nor a bilateral hearing 
loss disability was related to service.  In reaching this 
opinion, the examiner noted that the pattern of high frequency 
hearing loss seen on his June 2009 audiogram did not show a 
"notch" at 4000 Hz as would be expected for noise-related 
hearing loss.  Rather, the pattern was more consistent with 
presbycusis; i.e. age-related hearing loss.  The examiner also 
noted that audiograms at induction and separation were normal and 
that the Veteran was not exposed to unusual noise beyond the 
requirements of qualification.


  With regard to tinnitus, the examiner stated that the 
disability was frequently associated with the same causes as 
hearing loss.  Accordingly, he concluded that neither disability 
was related to in-service noise exposures.  The examiner ended 
his report by citing to an undated report stating, among other 
things, that constant exposure to loud noises could cause high 
frequency sensorineural hearing loss.  The Board notes that the 
Veteran was a dental technician during service and his only 
reported exposure to gun fire and explosions was during his 
limited period of basic training.

In his original claim of service connection, the Veteran 
indicated that the claimed disabilities began during service.  In 
April 2009 he stated that during training he was exposed to noise 
from machine guns, hand grenades, C4 compound, and det cord 
compound.  He specifically referenced one incident during which 
live rounds were fired and quarter-pound charges detonated around 
him as he crawled below barbed wire.  The Veteran stated that 
"[t]he explosions hurt [his] ears at the time and [he] 
remember[ed] a loss of hearing after this training session."  He 
endorsed continuous hearing loss and tinnitus from service until 
the present.

During his June 2010 hearing before the undersigned, the Veteran 
testified that he did not recall receiving an exit examination 
near the end of his service.  His representative then went on to 
indicate that believed that the Veteran's exit examination had 
been falsified.  As evidence of this, he indicated that while 
serving as a dental technician in the Army, the Veteran had 
himself been asked to falsify medical documents. 

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

Based on the evidence detailed above, the service treatment 
records show some evidence of hearing loss at entrance at 500 and 
6000 Hz, but no hearing loss reaching the level of a disability 
under VA regulations.  Furthermore, neither hearing loss nor a 
hearing loss disability were identified during the Veteran's July 
1970 or January 1971 examinations.  Rather, the results were 
normal and he denied a pertinent history.  Additionally, hearing 
loss disability was not shown within one year of separation.  
This does not in itself preclude a grant of service connection.  
Again, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2010).  Nevertheless, a review of the post-service 
evidence leads to the conclusion that the Veteran's current 
bilateral hearing loss disability is not related to service.

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

In the present case, the Veteran's hearing loss is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Again, service treatment records do not 
reflect in-service hearing loss and on separation the Veteran's 
hearing was normal.  Similarly, he denied a history of all 
pertinent pathology.  Furthermore, a partial record addressing a 
pilot's medical certificate, dated in 2003, reflects that the 
appellant denied all other illness, disability or surgery.  Such 
statement, in 2003, conflicts with his more recent statements 
that he has been disabled with hearing loss and tinnitus since 
service.

The Board notes that the Veteran's current assertions conflict 
directly with statements he made at discharge regarding the 
condition of his ears.  Specifically, the record contains a 
document bearing the Veteran's signature from January 1971 in 
which he affirmatively denied a history of ear trouble or hearing 
loss.  In weighing the conflicting statements provided by the 
Veteran at various times, the point in time in which the 
statement was made is important because a recounting of an event 
which is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  Thus, 
the contemporaneousness of the statement of medical history at 
discharge is significant.  In contrast, when the Veteran 
thereafter presented his account, he was seeking VA benefits 
rather than medical treatment.  The Board is of course cognizant 
of possible self interest which any veteran has in promoting a 
claim for monetary benefits.  The Board may properly consider the 
personal interest a claimant has in his or her own case, but the 
Board is not free to ignore his assertion as to any matter upon 
which he is competent to offer an opinion.  See Pond v. West, 12 
Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest may affect the credibility of 
testimony).  

Given the inconsistencies, the Board finds that the Veteran is 
not credible and his statements are of no probative value in 
establishing chronicity and continuity of symptomatology.  In so 
finding, the Board further points to the Veteran's admission 
during his June 2010 hearing that he was instructed to create 
false official documents during service.  Specifically, 
establishing the lack of credibility in the past does not support 
the establishment of credibility now.  Furthermore, his assertion 
that he does not remember taking an examination at separation or 
that the test results are fabricated are beyond belief.  We again 
note that the appellant signed his report of medical history at 
separation and at that time he denied a history of runny ears, 
ear trouble and hearing loss.  Clearly, his statements at 
separation are inconsistent with his statements advanced for 
monetary purposes.

As the Veteran is not credible, the Board finds that the private 
nexus opinion offered in April 2009 is of reduced value.  
Specifically, the opinion relies in part on the history provided 
by the Veteran, and draws conclusions in reliance on that 
history.  However, the Veteran has been shown to be a poor 
historian, and thus any medical opinion based on such a report is 
of reduced probative value.

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, 
in contrast to the private evaluation of April 2009, the VA 
examiner in December 2009 drew his conclusions based on objective 
evidence of record, noting that the Veteran's current hearing 
loss is not consistent with noise-induced hearing loss.

In rendering the determination, the VA examiner addressed various 
potential causes of hearing loss.  However, the examiner noted 
several facts including that the Veteran's hearing acuity was 
normal at separation, that there was no notch at the 4000 Hz 
frequency, and concluded that the findings were more 
representative of presbycusis than of noise-induced hearing loss.  
The Board finds the objective opinion of VA medical professionals 
combined with the 38 year gap between separation and the 
Veteran's initial claim to be more probative than the Veteran's 
testimony alleging continuity, or the opinion of a private 
medical professional.

In sum, the more probative evidence establishes that hearing loss 
first developed decades after service and that it is unrelated to 
service.  The Board concludes that the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

Tinnitus

As the above indicates, service treatment records show no 
treatment or complaints referable to tinnitus, and at separation 
the Veteran affirmatively denied any trouble with the ears in a 
signed statement of July 1970 and January 1971.  While this does 
not in itself preclude a grant of service connection, a review of 
the post-service evidence leads to the conclusion that tinnitus 
is not related to active service for the reasons discussed.

Here again, tinnitus is capable of lay observation and thus the 
Veteran's statements constitute competent evidence.  However for 
the reasons detailed above, the Veteran has been shown to be a 
poor historian and his testimony regarding continuity of 
symptomatology is if limited probative value.  Specifically, the 
Veteran has testified that tinnitus began during basic training, 
yet in July 1970 and again on separation he indicated that he had 
no history of problems with his ears.  As above, we find that the 
contemporaneousness of the statement of medical history at 
discharge is significant as the Veteran was then seeking only 
medical treatment and it seems likely that he would report events 
carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).  We further recognize the possible self interest which 
any veteran has in promoting a claim for monetary benefits, and 
note that we may properly consider the personal interest a 
claimant has in his or her own case.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (interest may affect the credibility of testimony).

For reasons previously indicated, the positive nexus opinion of 
the private examiner in April 2009 is of little probative value 
as it is based on the noncredible statements of the Veteran.  In 
contrast, the opinions of VA examiners in June 2009 and December 
2009 of greater weight as they are based largely on objective 
medical findings and review of the claims file.

Given the Veteran's reduced credibility, his statements are of 
limited probative value in establishing chronicity and continuity 
of symptomatology.  In this case, the Board finds the opinions of 
VA medical professionals combined with the 38 year gap between 
separation and the Veteran's initial claim to be more probative 
than the Veteran's testimony alleging in-service onset and 
continuity, or the opinion of a private medical professional 
based on the discredited statements of the Veteran.



In sum, the more probative evidence establishes that tinnitus 
first developed decades after service and that it is unrelated to 
service.  The preponderance of the evidence is against the claim, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


